83 So.3d 1017 (2012)
STATE of Louisiana
v.
Emory WALTERS.
No. 2012-KK-0667.
Supreme Court of Louisiana.
March 28, 2012.
PER CURIAM.
Writ granted. Reversed and remanded. The state's notice of intent to introduce other crimes evidence gave adequate notice to the defendant of the nature of the evidence that the state intends to introduce. Further, the fact that the crime intended to be introduced occurred less than one month prior to the crime for which defendant is to be tried indicates that the evidence of such crime is more probative than prejudicial. The trial court erred by focusing more on the means that the state might use to introduce the evidence than on whether the evidence was more probative than prejudicial. The means of introducing the evidence must, of course, adhere to the Code of Evidence, but that is a ruling which must be made at the time the evidence is introduced at trial. *1018 The matter is remanded to the trial court for further proceedings.
JOHNSON, J., would deny.